Citation Nr: 0611440	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  96-05 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine.

3.  Entitlement to service connection for loss of vision of 
the left eye, claimed as secondary to degenerative arthritis 
of the lumbar spine.

4.  Entitlement to service connection for lupus, claimed as 
secondary to degenerative arthritis of the lumbar spine.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The RO has accepted that there is verified service for April 
23, 1966. 

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from July 1995 and March 1997 rating 
decisions of the No. Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Degenerative disc disease and degenerative joint disease 
of the lumbar spine are related by competent medical evidence 
to a back injury incurred on April 23, 1966, during recruit 
training while on Guard duty.

2.  An adequate substantive appeal for service connection for 
loss of left eye vision was not filed within the one-year 
period following the March 27, 1997, adverse rating decision.


CONCLUSIONS OF LAW

1.  Degenerative disc disease and degenerative joint disease 
(claimed as degenerative arthritis) of the lumbar spine were 
incurred during active service on April 23, 1966.  
38 U.S.C.A. §§ 501, 1101, 1110, 1112, 1113, 5103, 5103A, 
5107, 5108 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.156 (2005).

2.  The appeal of loss of vision of the left eye, claimed as 
secondary to back disability, is dismissed.  38 U.S.C.A. 
§ 7105(d) (3)-(5) (West 2002); 38 C.F.R. §§ 19.30, 20.202 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board notes that the United States Court of Veteran 
Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(A) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a completed or 
substantially complete application for VA-administered 
benefits.  Pelegrini at 119 (2004).  The Court further held 
that VA failed to demonstrate that, "lack of such a pre-AOJ 
decision notice was not prejudicial to the appellant, see 
38 U.S.C.A. § 7261(b) (2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall...take due account of 
the rule of prejudicial error")."

The timing requirement enunciated in Pelegrini II applies 
equally to the initial-disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, No. -1-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).
In this case, the appeal was initiated prior to the enactment 
of the VCAA and VA did not provide the appellant the 
requisite notice prior to the rating decisions on appeal.  
Therefore, the Board remanded this case for compliance with 
the VCAA in August 2003.  The appellant was sent VCAA letters 
in August and October 2005.  Therein, the RO advised the 
appellant-claimant of the essential elements of the VCAA 
(VA's duty to assist in obtaining evidence, identification of 
evidence obtained, identification of evidence lacking that is 
deemed relevant, and an explanation of the evidence necessary 
to substantiate the claims).  The appellant was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  He was advised of the type(s) 
of evidence needed to establish his claim and he was 
specifically informed to submit any evidence in his 
possession that pertained to his claims.  These letters, 
therefore, provided the notice of the four VCAA elements 
discussed above.

Furthermore, the October 1995 Statement of the Case (SOC) 
notified the appellant of the relevant laws and regulations, 
and essentially advised him of the evidence necessary to 
substantiate his claims.  The March 2003 and December 2005 
SSOC set forth the post-VCAA provisions of 38 C.F.R. § 3.159.  
The appellant was, therefore, notified of his and VA's 
respective obligations to obtain different types of evidence.  
The rating decisions, along with the SOC and SSOC documents, 
also advised the appellant of the evidence of record, 
adjudicative actions taken, and of the reasons and bases for 
denial.  A supplemental statemet of the case post dated the 
VCAA letter and constituted subsequent process 
(adjudication).

We observe that available service records have been 
associated with the claims folder along with private medical 
records, a Social Security Administration disability 
determination report, reports of VA examination, VA medical 
records, lay statements, and a transcript of sworn testimony.  
No additional outstanding medical records that would be 
pertinent to the claim on appeal have been identified.  The 
appellant was afforded VA examinations and a personal 
hearing.  The Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant has not claimed that VA has failed to comply with 
the notice requirements of the VCAA.

Ultimately, the Board finds that the August and October 2005 
letters along with the SOC and SSOC enabled to the appellant 
to understand the process, the information that is needed, 
and who will be responsible for obtaining that information.  
The fact that the VCAA was enacted after the RO's initial 
decision in this case made strict compliance with the timing 
aspect of the amended version of section 5103 impossible.  
The timing problem, however, was cured by the Board's remand 
following the enactment of the VCAA.  See Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

The Board is aware that the appellant was not informed of the 
effective date of an award of service connection, in the 
event of an award.  However, as his claim for service 
connection for degenerative disc disease and degenerative 
arthritis of the lumbar spine are being granted, for reasons 
set forth below, the AOJ will be responsible for addressing 
any notice defect with respect to the rating and effective 
date elements when effectuating the award.  At this time, any 
notice defect is harmless error.

Remand has been necessitated by the Board on three previous 
occasions.  We believe that another remand for the sole 
purpose of issuing notice of the VCAA effective date element 
would only delay the claim and have no effect on the outcome; 
therefore, a remand would service no useful purpose for the 
issues being decided in this case.  Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).

With respect to the appeal of service connection for loss of 
vision of the left eye, the Board finds that questions as to 
VCAA notice compliance are moot because the claim is being 
dismissed, as discussed below, for failure to submit an 
adequate substantive appeal on the matter.  There are some 
claims to which VCAA simply does not apply.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (VCAA has been held 
not to apply to claims based on allegations of clear and 
unmistakable error);  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000) (VCAA has been held not to apply to claims that turned 
on statutory interpretation); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) and Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA is not required because evidentiary 
development has been completed).

Claims for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2005).  Service connection for arthritis may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b) 
(2005).  Furthermore, service connection may be granted for a 
disability which is proximately due to or the result of 
service-connected disease or injury.  See 38 CFR § 3.303(d) 
(2005)

Back Claims

The Board is cognizant that the appellant filed an initial 
claim for service connection for back problems in 1975, which 
was denied, and that his current back claims have been denied 
based on lack of "new and material evidence" to reopen the 
previously denied claim.  However, the Board finds that that 
new and material evidence has been received in accordance 
with 38 C.F.R. § 3.156, and that a discussion of the merits 
of this case is warranted.

The appellant entered the Army National Guard of Arkansas in 
June 1965 and was separated in June 1966.  He has verified 
active duty to for training on April 23, 1966.

A review of the pertinent evidence shows that, on enlistment 
examination in June 1965, clinical evaluation was normal.  On 
service separation examination in June 1966, however, the 
appellant complained of back pain with radiation.  Summary of 
defects noted herniated nucleus pulposus, and he was found 
not qualified for service due to lumbar disc syndrome.  In 
February 1975, the appellant filed a claim for service 
connection for back disability.  In support of this claim, he 
submitted a March 1975 statement from a private physician.  
The physician reported that the appellant complained of back 
pain related a back injury sustained on April 23, 1966, 
during active duty for training with National Guard.  The 
physician indicated that the appellant "may have some 
chronic strain as he does work as an ambulance attendant."  
On VA examination in April 1975, the appellant reported a 
history of back strain in 1966, during service, related to 
heavy lifting (putting equipment in a vehicle).  Chronic, 
recurrent lumbosacral strain, by history, was diagnosed.

An April 1995 statement from the appellant, along with a July 
1995 medical history on VA examination, reflects a similar 
history for a 1966 back injury while on National Guard duty.  
On July 1995 VA examination, diagnoses included degenerative 
disc disease and degenerative joint disease of the 
lumbosacral spine, and chronic lumbosacral strain/pain 
syndrome.

A lay statement from the appellant's cousin reflects his 
personal knowledge of the appellant's back injury on April 
23, 1966.  His cousin reports that he was in the Guard with 
the appellant and that he recalls his complaints of back pain 
due to an injury that day on their way home together.  A lay 
statement from the appellant's spouse further reflects her 
memory of the appellant returning home from Guard duty on 
April 23, 1966, in severe back pain.  Sworn testimony 
provided by the appellant and his spouse in April 1996 is 
consistent with the other statements of records concerning 
the onset of back problems and the alleged in-service 
incident.

Private medical records dated since October 1990, including a 
Social Security Administration determination dated June 1994, 
have been associated with the claims folder and show that the 
appellant has been seen for back complaints, and degenerative 
joint disease of the spine.  In March 1998, a VA examination 
was conducted.  It was noted by the examiner that the claims 
folder was extensively reviewed.  A morning report (service 
entry) showing back injury while participating in recruit 
training on April 23, 1966, was cited by the examiner.  A 
long history of low back pain and conservative treatment 
post-injury was reported.  The appellant was diagnosed with 
chronic lumbosacral strain/pain syndrome, status post injury 
while training in the Guard, along with degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine.  The diagnoses were confirmed by x-rays.  The examiner 
opined that that the back "injury, which occurred in June of 
1966, is the most likely cause of his current back problems 
including the degenerative disc disease," and it was his 
opinion that the injury "is the cause of this problem."

In weighing the evidence of record, the Board finds that the 
preponderance of the evidence supports entitlement to service 
connection for degenerative disc disease of the lumbar spine 
and degenerative joint disease (claimed as arthritis) of the 
lumbar spine.  Service entrance examination in April 1965 
shows no abnormality of the spine.  However, a morning report 
shows that the appellant sustained a back injury while 
participating in recruit training on April 23, 1966, and a 
subsequent June 1966 ETS examination report reflects that the 
appellant was deemed not qualified for duty due to herniated 
nucleus pulposus (lumbar).

Although there is no medical evidence showing continuity of 
symptomatology for nearly a decade following service 
discharge, the appellant presents a consistent story of in-
service injury, supported by lay statements and sworn 
testimony which the Board finds credible.  The Board is aware 
that the appellant reported the date of injury as April 16, 
1966, in his substantive appeal to the Board in December 
1997, but we believe that he inadvertently reported the wrong 
date since the morning report shows the date of injury as 
April 23, 1966, and he had previously reported on several 
occasion that the injury was sustained on April 23, 1966.

Coupled with the evidence of injury during verified service, 
we observe that the appellant's current low back problems 
have been related to the in-service back injury by competent 
medical evidence.  See Bostain v. West, 11 Vet.App. 12, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet.App. 492 (1992); 
see also, Routen v. Brown, 10 Vet.App. 183, 196 (19997).  The 
March 1998 VA examiner clearly stated that he believed the 
current diagnoses were linked to the back injury sustained 
during his recruit training in the Guard.  The examiner 
appears to have also mixed-up some a date in dictating his 
report, citing June 1966 (the ETS examination date) as the 
date of the injury at the end of his report; however, we note 
that he correctly reported the month and year of injury as 
April 1966 in the beginning of his report and that the report 
of examination includes details that suggest a thorough 
review of the appellant's medical history by the examiner.  
Based on our review of the examination report as a whole, we 
believe this was an unintentional mix-up of dates.  
Disregarding the date mix-up, the medical opinion linking the 
current back disability to service is highly probative in 
this case and weighing in favor of the appellant.  
Accordingly, this claim is granted and will be returned to 
the RO to address the effect date of the award, and any 
notice defect with respect thereto.

Loss of Vision

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2005).

Appellate review is initiated by the filing of a notice of 
disagreement and completed by the filing of a substantive 
appeal after an SOC has been furnished.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201 (2005).  To perfect 
an appeal to the Board, a claimant must file a substantive 
appeal, which consists of a properly completed VA Form 9 or 
correspondence containing the necessary information.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 (2005).

The notice of disagreement must be filed within one year from 
the date that the RO mails notice of the determination.  The 
date of mailing of the notification is presumed to be the 
same as the date of the letter.  38 C.F.R. § 20.302(a) 
(2005).  The substantive appeal must be filed within sixty 
days from the date that the RO mails the statement of the 
case to the appellant, or within the remainder of the one 
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing of the SOC will be presumed to be 
the same as the date of the SOC for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302(b) (2005).  Jurisdiction over 
an issue does not vest in the Board until an appeal to the 
Board has been properly perfected by the timely filing of an 
adequate substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2005).

A rating decision dated in March 27, 1997, denied entitlement 
to service connection for loss of left eye vision.  The 
appellant was notified of this decision by correspondence 
dated the same.  A notice of disagreement with this decision 
was received on May 5, 1997.  No mention was made 
specifically or generally to the loss vision issue.  The RO 
issued an SOC on November 13, 1997.  The cover letter 
informed the appellant of the necessity of filing a 
substantive appeal to perfect his appeal and enclosed a VA 
Form 9, Appeal to Board of Veterans' Appeals, with 
instructions on how to file an appeal and the time limits for 
filing.  The next correspondence received from the appellant 
was a VA Form 9, which is date stamped as received on 
December 22, 1997.  In this document, the appellant 
petitioned the Board to award compensation for injury 
received on April 16, 1966.  He mentions his back, arthritis, 
lupus, and fibromyalgia.  Loss of vision or eye disability is 
not referenced.

The Board informed the appellant in a remand decision dated 
September 2000 of its intention to address the question of 
adequacy of his substantive appeal regarding the issues of 
loss of left eye vision.  See Marsh v. West, 11 Vet. App. 468 
(1998). He was also informed that he could submit pertinent 
argument on this matter or request a hearing, and he was 
provided notice of the relevant laws and regulations 
concerning adequacy.  Sixty days was provided for his 
response; the appellant was informed that if no response was 
received by the end of that period, it would be assumed that 
he had no argument to submit and did not want to request a 
hearing.  The appellant was informed that thereafter, the 
Board would then proceed to adjudicate the issue of adequacy.  
No response was received within 60 days after the date of the 
Board's letter, or at anytime thereafter.

As the December 1997 VA Form 9 is bereft of any reference to 
vision or eye problems, and because there is simply no 
subsequent correspondence from the appellant suggesting a 
desire to appeal this issue, the Board concludes that a 
timely filed substantive appeal was not submitted, and that 
the December 1997 VA Form 9 was not adequate to serve as an 
appeal on the vision loss issue.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302 (2005).

The formality of perfecting a timely appeal to the Board is 
part of a clear and unambiguous statutory and regulatory 
scheme that requires the filing of both a notice of 
disagreement and a formal appeal.  See Roy v. Brown, 5 Vet. 
App. 554 (1993).  The Board must dismiss any appeal that is 
not timely filed or adequate.  VAOPGCPREC 9-99; 64 Fed. Reg. 
52376 (1999).  Based on the procedural history of this case, 
the Board has no alternative but to dismiss the appeal with 
respect to the issue of entitlement to service connection for 
loss of vision in the left eye.

The Board has considered VA's duty to notify and assist.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).  Because the claim is being dismissed as a matter of 
law, no further development is warranted.  Mason v. Principi, 
16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000); see also Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc) (holding that the Veterans 
Claims Assistance Act is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).

Notwithstanding, VA has complied with general due process 
considerations.  See 38 C.F.R. § 3.103 (2005).  It is clear 
that the appellant was informed of the necessity of filing a 
timely substantive appeal.  He was furnished with a VA Form 
9, with accompanying instructions.  Also, the Board provided 
the appellant with notice of the pertinent law and 
regulations, and gave him the opportunity to respond to its 
September 2000 remand decision.  Thus, the Board concludes 
that the appellant was appropriately notified of the legal 
requirements pertaining to the adequacy of substantive 
appeals.

In the absence of timely perfection of the appeal in 
question, the Board lacks jurisdiction to consider the merits 
of the claim.  Hence, it must be dismissed.  Roy v. Brown, 5 
Vet. App. 554 (1993).

ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted.

Service connection for traumatic degenerative joint disease 
(claims as degenerative arthritis) of the lumbar spine is 
granted.

The claim for service connection for vision loss of the left 
eye is dismissed.


REMAND

The appellant seeks service connection for lupus.  He avers 
that his current disability was caused by his back injury in 
service.  No medical evidence showing a nexus between his 
back injury in service and the diagnosis for lupus many years 
after service has been presented.

However, in view of the grant of benefits above and with 
consideration of the appellant's averment, the Board believes 
that the issue of entitlement to service connection for lupus 
must be remanded for consideration by the RO.  The RO should 
undertake  any additional development deemed necessary at 
this time, including issuing appropriate VCAA notice 
addressing each of the VCAA content requirements (prior to 
readjudication of the claim) and obtaining a VA medical 
opinion as to the most likely etiology of the appellant's 
lupus.

Accordingly, the issue of service connection for is REMANDED 
for the following action.

1.  VCAA notice that addresses each 
content element, including the effective 
of an award of service connection, must 
be provided to the appellant.  Mayfield 
v. Nicholson, No. 05-7157 (Fed. Cir. 
April 5, 2006) (ideally VCAA notice would 
be contained in a single communication 
from VA; the VCAA law requires that "the 
claimant be given the required 
information prior to the VA's decision" 
and "in a form that enables the claimant 
to understand the process, the 
information that is needed, and who will 
be responsible for obtaining that 
information."); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Dingess v. 
Nicholson, No. -1-1917 (U.S. Vet. App. 
March 3, 2006) (Hartman, No. 02-1506) 
(addressing the content requirements); 
see 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); see also 38 C.F.R. § 3.159 
(2005).

2.  The appellant should be scheduled for 
a VA examination to ascertain the 
etiology of his lupus.  The examiner 
should express an opinion as to whether 
it is likely, or as likely as not, or 
unlikely that lupus was caused by his 
back injury in service.  The claims 
folder should be reviewed by the 
examiner.  The opinion should reflect a 
thorough review of the medical evidence 
and injury in service.  All opinions must 
be supported by adequate reasons and 
bases.

3.  Thereafter, the RO should 
readjudicate the claim for service 
connection for lupus.  If the claim 
remains denied, the appellant and his 
representative, if any, should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  Thereafter, the claim should be 
returned to the Board if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


